ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_03_EN.txt.                                                                                 378



            SEPARATE OPINION OF JUDGE ABRAHAM

[Translation]

   Agreement with the operative part of the Order — Reservations about the
Court’s treatment of the question of “prima facie jurisdiction” — Court not
required to address this question in so far as the other conditions necessary for the
indication of provisional measures are not met — Distinction between the Court’s
jurisdiction under Article 41 of the Statute to entertain a request for provisional
measures and its jurisdiction to entertain the principal proceedings — Court has no
choice in the present case but to find that it has prima facie jurisdiction —
Reservations about the reasons for rejecting the first two measures requested —
Definition of the purpose of provisional measures proceedings too
restrictive — Unjustified exclusion of provisional protection of a party’s procedural
rights during the judicial process itself — Procedural rights of the UAE in the
present case not exposed to any risk of irreparable harm.

   1. I voted in favour of the Court’s rejection of the provisional mea-
sures requested by the United Arab Emirates (UAE), and I have not the
slightest doubt that the request was bound to fail.
   However, as regards the reasoning by which the present Order justiﬁes
the rejection of the measures requested, I would like to express some res-
ervations and add some nuances here.
   2. The following observations address two points : the manner in which
the Order deals with the question of “prima facie jurisdiction” and the
reasons for which the Order ﬁnds the ﬁrst two measures requested
unfounded.


                        I. “Prima Facie Jurisdiction”

   3. The question of “prima facie jurisdiction” is dealt with brieﬂy in
paragraphs 15 and 16 of the Order. Having recalled that it may indicate
provisional measures only if there is, prima facie, a basis of jurisdiction
enabling it to entertain the merits of the case, and having noted that this
is so whether the request for provisional measures is made by the appli-
cant or by the respondent in the principal proceedings (Order, para. 15),
the Court refers to its Order of 23 July 2018 on the Request submitted by
Qatar in the same case, in which it concluded that it had such “prima
facie jurisdiction”, and adds that it “sees no reason to revisit its previous
ﬁnding in the context of the present Request” (ibid., para. 16).

  4. I believe that, in expressing itself thus, the Court has said either too
much or too little.
  5. It could have said less. Indeed, in my opinion, the Court did not
have to address the question of “prima facie jurisdiction” in the context

                                                                                  21

              application of the cerd (sep. op. abraham)                 379

of the present Order, in so far as it found in the ensuing paragraphs that
some or all of the other conditions required to order the measures
requested were not met. When there are cumulative conditions for a
request to be upheld, it is suﬃcient for one of them not to be met to make
it unnecessary to examine the others. In this instance, since the UAE
failed to demonstrate the existence of plausible rights that would have
called for provisional protection in the form of the ﬁrst two measures
requested, and since, for the reasons set out in the Order, the third and
fourth measures had to be rejected in consequence, there was no need to
determine whether or not the other conditions to which the indication of
provisional measures is subject, including “prima facie jurisdiction”, were
satisﬁed (no inference is drawn in the Order from the fact that this par-
ticular condition is met in this instance, since, in its operative part, the
Order rejects the measures requested in the same terms that it would have
used in any event).


   6. But perhaps it is necessary here to clear up a confusion which is
rather easily made.
   7. It is clear that a court may rule on a request (to uphold or reject it)
only if it has a title of jurisdiction enabling it to entertain that request.
The Court has often recalled that it must always satisfy itself that it has
jurisdiction, if necessary proprio motu, before undertaking any examina-
tion of the merits of a request. It must therefore have jurisdiction to rule
on a request for provisional measures, in order to be able to decide
whether or not the request meets the conditions allowing it to be upheld.
   8. But it would be wrong to confuse this question with that of “prima
facie jurisdiction”. In the jurisprudence of the Court, the latter concept is
used not to determine whether the Court has jurisdiction to entertain a
request for provisional measures, but to ascertain whether it has jurisdic-
tion to entertain the principal proceedings : it is necessary and suﬃcient
for the Court to have prima facie jurisdiction for that purpose, and, in
this regard, it will refer to the basis (or bases) of jurisdiction invoked in
support of the principal claim.
   9. The Court’s jurisdiction to entertain a request for provisional mea-
sures, for its part, does not derive from the jurisdictional basis invoked in
the proceedings on the merits (in the present case, Article 22 of the Inter-
national Convention on the Elimination of All Forms of Racial Discrim-
ination (CERD)). It is based directly on Article 41 of the Court’s Statute,
which gives the Court the power, when seised of a case, to indicate any
provisional measures which ought to be implemented to preserve the
rights of either party.
   This basis of jurisdiction is entirely independent of that relied on, by
the applicant or by both parties, in the context of the principal proceed-
ings.
   10. What, then, is the raison d’être of the concept of “prima facie juris-
diction”? It is not intended to found the Court’s jurisdiction to rule on a

                                                                          22

              application of the cerd (sep. op. abraham)                  380

request for provisional measures (for which Article 41 of the Statute is
suﬃcient). Rather, it is one of the cumulative conditions that must be met
for a provisional measure to be indicated (a condition which is all the
more essential since, the provisional measures indicated by the Court
being binding on the States to which they are addressed, it would be
inconceivable for the Court to impose obligations on them if its jurisdic-
tion to entertain the principal proceedings was not to some extent likely
to be established).
   As the Court consistently states in its orders (and as it states here in
paragraph 15 of the present Order), prima facie jurisdiction to entertain
the merits of the case is a necessary condition for the Court to be able to
indicate provisional measures (and not for the Court to be able to enter-
tain a request for provisional measures).
   11. Thus, if “prima facie jurisdiction” is regarded as one of the cumu-
lative conditions necessary for the indication of a provisional measure
(and not as the condition for the Court’s jurisdiction to rule on a request
for provisional measures), the logical conclusion is as follows : for such a
measure to be ordered, the Court must establish that all the conditions —
including, ﬁrst of all, the one relating to “prima facie jurisdiction” — are
satisﬁed ; however, for a measure that has been requested to be rejected,
it is suﬃcient that one of the conditions (for example, the risk of irrepa-
rable harm to a plausible right) is not met for the Court to be dispensed
from ruling on the others (including the one relating to “prima facie juris-
diction”). The Court could have taken this approach in this instance.
   12. That being said, there is no bar on the Court including legally
superﬂuous reasoning in its decisions. One can understand the judicial
policy reasons for which the Court, in its orders on requests for provi-
sional measures, has made a habit of ruling ﬁrst, and in all instances,
on the question of “prima facie jurisdiction”, both when it decides to indi-
cate such measures (in which case it is required to establish prima facie
jurisdiction) and when it decides to reject the request outright on another
ground (in which case it could dispense with ruling on this question).


   13. The Court chose here, in keeping with its usual practice, to note
that the condition relating to “prima facie jurisdiction” is met, even
though the Order subsequently ﬁnds that other indispensable conditions
are not.
   14. I would have nothing to say on the matter if I did not ﬁnd the rea-
soning the Court gives in paragraph 16 of its Order somewhat brief.
   15. Referring to its Order of 23 July 2018 in the same case, the Court
recalls that, on that occasion, it concluded that it had prima facie jurisdic-
tion to entertain the case (that is, the proceedings instituted by Qatar
against the UAE) on the basis of Article 22 of CERD, and adds that it
“sees no reason to revisit its previous ﬁnding in the context of the present
Request” (paragraph 16 of the Order).


                                                                           23

              application of the cerd (sep. op. abraham)                 381

  16. In my view, not only did the Court have no reason to revisit its
previous ﬁnding, it had an excellent reason not to call it into question.

   17. In its 2018 Order, the Court ordered the UAE to implement certain
provisional measures at Qatar’s request (and with a view to protecting the
latter’s rights). In reaching this decision, it found (as it was required to
do) that it had prima facie jurisdiction to entertain the case on the merits.
It is diﬃcult to see how the Court, when later seised of a request for pro-
visional measures from the other Party, could have reconsidered its previ-
ous position, reversed it, and consequently rejected the UAE’s request.
Not only would such an approach hardly have been compatible with the
consistency and continuity expected of the Court in the exercise of its
judicial function (even if it is not legally bound to follow its precedents,
and especially its orders indicating provisional measures, which are not
res judicata), but, above all, it would have seriously conﬂicted with the
rules of procedural fairness and the principle of equality between the par-
ties to proceedings. A decision rejecting the measures requested by the
UAE on the ground that the Court lacked prima facie jurisdiction to
entertain the principal proceedings, while the measures ordered in 2018 in
Qatar’s favour on the basis of the opposite position would have remained
in force, would have been unacceptable in terms of judicial fairness.


   18. Of course, the Court was in no way tempted to take this approach
(especially since, at this stage, neither Party was arguing a lack of prima
facie jurisdiction). But I ﬁnd it regrettable that the standard reasoning set
out in paragraph 16 of the Order does not make it suﬃciently clear that,
in the present case, the Court really had no room for choice : it could only
conform to what it had ruled one year earlier ; even if it had seen a “rea-
son to revisit its previous ﬁnding”, it would not have been able to take it
into account.


II. The Reasons for Rejecting the First Two Provisional Measures
                     Requested by the UAE

   19. The ﬁrst provisional measure requested sought to have the Court
order Qatar to withdraw its Communication to the Committee on the
Elimination of Racial Discrimination (the CERD Committee), which
concerns the same facts as those submitted to the Court. According to the
UAE, the existence of these parallel proceedings (before the Committee)
placed it at a disadvantage in the proceedings before the Court and vio-
lated its rights to procedural fairness and to a proper administration of
justice.

  The second provisional measure sought to have the Court order Qatar
to unblock Qatari citizens’ access to the website set up by the UAE, in

                                                                          24

              application of the cerd (sep. op. abraham)                  382

execution of the Court’s 2018 Order, in order to enable some of those
citizens to apply for a permit to return to the UAE. According to the
UAE, Qatar, by its conduct, is compromising the UAE’s ability to imple-
ment the provisional measures ordered by the Court one year ago.


   20. The Court rejects both these requested measures by way of simi-
larly worded reasoning: “the ﬁrst measure requested . . . does not concern
a plausible right under CERD” (paragraph 25 of the Order); “the second
measure requested . . . does not concern plausible rights of the UAE
under CERD which require protection pending the ﬁnal decision . . .”
(Order, para. 26).

  These formulations echo that used by the Court in paragraph 18 of the
Order, where it sets out, in general terms, the conditions that had to be
met in order for the measures requested by the UAE to be upheld:

    “the Court . . . need[s] . . . [to] decide whether the rights claimed by
    the UAE, and for which it is seeking protection, are plausible rights,
    taking account of the basis of the Court’s prima facie jurisdiction in
    the present proceedings . . . Thus, these alleged rights must have a
    suﬃcient link with the subject of the proceedings before the Court on
    the merits of the case . . .”.
   21. Taken literally, these formulations seem to exclude the possibility
of provisional measures proceedings being instituted by a party with a
view to obtaining provisional protection for its procedural rights during
the judicial process itself. They appear to limit the provisional measures
that the Court may order to those aimed at provisional protection of the
rights which the parties assert — or may plausibly assert — in the pro-
ceedings on the merits, that is to say, the rights which the parties hold —
or may plausibly claim to hold — under the legal instrument that forms
the basis of the Court’s jurisdiction and determines the substantive law
applicable to the merits of the case (if that instrument is a treaty, as it is
here).

   22. That would be a particularly restrictive deﬁnition of the purpose of
provisional measures proceedings, which would have no foundation in
either the Court’s Statute or its jurisprudence (although I admit there is
some ambiguity regarding this latter point).
   23. The Statute gives the Court “the power to indicate, if it considers
that circumstances so require, any provisional measures which ought to
be taken to preserve the respective rights of either party” (Art. 41,
para. 1). There is nothing in either the letter or the spirit of the text to
suggest that “the respective rights of either party” referred to here (“droit
de chacun” in the French version) should be understood to mean only the
rights at issue on the merits of the case (those which form the subject-

                                                                           25

              application of the cerd (sep. op. abraham)                   383

matter of the dispute), to the exclusion of each party’s procedural rights
during the judicial process before the Court.

   24. It is true that, in practice, when a party asks the Court to indicate
provisional measures, it is usually to protect the rights it claims in the
principal proceedings, on the basis of the substantive law that the Court
is to apply in settling the dispute. That is why the Court, always bearing
in mind the case at hand, generally uses the formulation adopted in the
present Order (or one that is similar) : the rights claimed, for which pro-
visional protection is sought, must be plausible, taking account of the
basis of the Court’s prima facie jurisdiction, that is to say that they must
have a suﬃcient link with the subject-matter of the proceedings before the
Court on the merits of the case.

   25. However, this is not a convincing reason to exclude, on principle,
provisional measures aimed at protecting other types of rights : the right
to procedural fairness, the right to equality of arms or the right to sound
administration of justice, which may also — albeit exceptionally — be
aﬀected by one party’s conduct towards another. It is true that, in some
instances, situations in which such rights are at risk of being irreparably
harmed, to a party’s detriment, could be adequately dealt with by the
Court, if necessary proprio motu, on the basis of its general power as to
the conduct of a case. However, this is not suﬃcient to exclude the option
of recourse to provisional measures available, under Article 41 of the
Statute, to protect the “respective rights of either party”. This is especially
so given that, while it is readily conceivable that the Court has the neces-
sary powers, without having recourse to provisional measures, to counter,
if necessary, conduct by a party which has allegedly harmed the other
party’s procedural rights during the judicial process, the same cannot be
said where such harm results from a party’s extrajudicial conduct, that is,
an act external to the judicial process itself. In that case, recourse to pro-
visional measures proceedings is the only eﬀective means by which the
other party may protect its rights. Would such a case be so rare in prac-
tice as to be all but hypothetical ? It should be reserved all the same.


   26. In his declaration appended to the Order of 23 January 2007 on a
request for provisional measures submitted by the respondent in the case
concerning Pulp Mills on the River Uruguay (Argentina v. Uruguay), my
distinguished colleague Judge Buergenthal already clearly demonstrated
that there were two types of provisional measures : those which derive
from an “urgent need . . . because of the risk of irreparable prejudice or
harm to the rights that are the subject of the dispute over which the Court
has prima facie jurisdiction” (Provisional Measures, Order of 23 January
2007, I.C.J. Reports 2007 (I), p. 21, para. 3, and those which aim to “pre-
vent a party to a dispute before it from interfering with or obstructing the
judicial proceedings by coercive extrajudicial means, unrelated to the spe-

                                                                            26

              application of the cerd (sep. op. abraham)                 384

ciﬁc rights in dispute, that seek or are calculated to undermine the orderly
administration of justice in a pending case” (I.C.J. Reports 2007 (I),
pp. 22-23, para. 6).

  I can but refer the reader to my predecessor’s demonstration.

   27. To return to the present case, I am of the view that although the
ﬁrst two measures requested by the UAE had to be rejected, it is not
because the rights which the requested measures sought to protect were
not plausible “under CERD”. It is true that these alleged rights — the
right to procedural fairness and the right not to suﬀer any interference
with the implementation of a provisional measure ordered by the Court —
do not, in the UAE’s case, derive from CERD itself (not, in any event,
from its substantive provisions) : these are rights — the ﬁrst, certain, but
the second, questionable — that the State would have in its capacity as a
party to the judicial proceedings on the basis of the Statute, not the provi-
sions of the treaty with which compliance constitutes the subject-matter
of the dispute. However, in my opinion, this is not the right reason for
rejecting the measures requested.
   28. These measures had to be rejected — and I fully agree with the
Court in having done so — because the UAE’s procedural rights in the
judicial proceedings pending before the Court are clearly not exposed to
any risk of irreparable harm as a result of Qatar’s alleged conduct.

  For one thing, I fail to see how the existence of parallel proceedings
before the CERD Committee would risk breaching procedural fairness
and equality of arms between the Parties before the Court.

   For another, assuming that Qatar is preventing the UAE from imple-
menting a provisional measure ordered by the Court in the interest of
Qatar and its citizens, the Respondent would have to demonstrate this at
a later stage of the proceedings, if the Court were seised of a request from
Qatar seeking a ﬁnding that the measure in question had not been com-
pletely and eﬀectively implemented. Until then, the UAE’s procedural
rights are fully protected.


                                             (Signed) Ronny Abraham.




                                                                          27

